DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26,30,34,38,42 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1,8,11,15,18 and 21 of U.S. Patent No. 11,115,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced patent and the difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim.
Current Application 17/393436
Patent 11,115,699
Claims 26, 34 and 42: A method of communicating multimedia content over a service provider network, the method comprising: receiving, by a receiver device processor in a receiver device, an audio-video stream from a network server; commencing presentation, by the receiver device processor, at least one of audio content or video content; monitoring, by the receiver device processor, user behaviors during the presentation of the least one of audio content or video content to detect changes in user actions or behaviors; determining, by the receiver device processor, an operating mode based on the detected user behaviors; generating and sending, by the receiver device processor, an operating mode notification message to the network server; receiving, by the receiver device processor, an altered stream from the network server in response to sending the operating mode notification message to the network server; and rendering, by the receiver device processor, content based on the content included in the altered stream.
Claims 1, 8 and 15: A method of communicating multimedia content over a service provider network, the method comprising: receiving, by a network server processor, an audio-video stream from a content provider server; relaying, by the network server processor, the audio-video stream to a receiver device via the service provider network; receiving, by the network server processor, a first operating mode notification from the receiver device, the first operating mode notification indicating that a user of the receiver device is no longer in close proximity to the receiver device; determining, by the network server processor, whether the service provider network is congested; stopping, by the network server processor, the relaying of the audio-video stream to the receiver device in response to the network server processor receiving the first operating mode notification indicating that the user of the receiver device is no longer in close proximity to the receiver device and determining that the service provider network is congested; receiving, by the network server processor, a second operating mode notification from the receiver device, the second operating mode notification indicating that the user of the receiver device is now in close proximity to the receiver device; and sending the audio-video stream to the receiver device via the service provider network in response to the network server processor receiving the second operating mode notification indicating that the user of the receiver device is now in close proximity to the receiver device.
Claims 30, 38 and 46: The method of claim 26, wherein receiving the altered stream from the network server in response to sending the operating mode notification message to the network server comprises receiving a closed-caption-only data stream from the network server in response to sending the operating mode notification message to the network server.
Claims 11, 18 and 21: The network server of claim 8, wherein the network server processor is further configured with processor-executable software instructions to: generate a closed caption data stream based on the audio-video stream; generate an altered stream that includes the closed caption data stream; and send the altered stream to the receiver device via the service provider network in response to the network server receiving the first operating mode notification indicating that the user of the receiver device is no longer in close proximity to the receiver device.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26- 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bedingfield (USPPGPubN 7,975,283, referred to as Bedingfield).

Regarding claims 26, 34 and 42:
The present application is being examined under the pre-AIA  first to invent provisions. 
A method of communicating multimedia content over a service provider network, the method comprising: 
Bedingfield teaches receiving, by a receiver device processor in a receiver device, an audio-video stream from a network server, (Bedingfield, the server 32 receives video- audio content from the provider, Fig. 2, C 5: L 60-67- C 6: L 1-26); 
Bedingfield teaches commencing presentation, by the receiver device processor, at least one of audio content or video content, (Bedingfield, 	 teaches, (Bedingfield, Fig. 14/item 142); 
Bedingfield teaches monitoring, by the receiver device processor, user behaviors during the presentation of the least one of audio content or video content to detect changes in user actions or behaviors, (Bedingfield, the multimedia device 12 and/or the presence detector 13 include a computer program product referred to as a presence detection application 14. The presence detector 13 detects or otherwise monitors for at least one individual 17 and operates with the presence detection application 14 to control or otherwise manage delivery of the stream 20 of data, C4:L24-53); 
Bedingfield teaches determining, by the receiver device processor, an operating mode based on the detected user behaviors, (Bedingfield, the presence detector 13 detects or otherwise monitors for at least one individual 17 and operates with the presence detection application 14, the presence detector 13 to monitor input from at least one individual 17 to the multimedia device 12 and/or the presence of at least one individual 17 proximate to the multimedia device 12C4:L24-53); 
Bedingfield teaches generating and sending, by the receiver device processor, an operating mode notification message to the network server, (Bedingfield, the presence detection application 14 sends a degradation message 15 to a server 32, C6:L4-10, Fig. 2); 
Bedingfield teaches receiving, by the receiver device processor, an altered stream from the network server in response to sending the operating mode notification message to the network server, (Bedingfield, the degradation message 15 instructs the corresponding server-based component of the presence detection application 14' to degrade the stream of data such that a degraded stream 40 of data is then processed and communicated from the server 32 to the multimedia gateway 11 and communicated from the multimedia gateway 11 to the multimedia device 12, Figs. 3, 4/item 40, C6:L27-62); and 
Bedingfield teaches Bedingfield teaches rendering, by the receiver device processor, content based on the content included in the altered stream, (Bedingfield, reduced resolution stream is presented on the receiving device, Figs. 3, 4/item 12, C6:L27-62).
Regarding claims 27, 28, 35,36, 43 and 44:
Bedingfield teaches the method of claim 27, wherein modifying resource usage on the receiver device comprises de-energizing a video processor of the receiver device or powering off an electronic display of the receiver device, (Bedingfield, the presence of the individual is not detected, then the stream of data may be degraded to the multimedia device such that available bandwidth via the communications network is conserved. Alternatively, the stream of data may be terminated or substituted with local content, the multimedia device may be placed in a stand by mode or powered off, C2:L19-28).
Regarding claims 29, 37 and 45:
Bedingfield teaches the receiver device of claim 34, wherein the receiver device processor is configured to receive the altered stream from the network server in response to sending the operating mode notification message to the network server by receiving an audio-only stream from the network server in response to sending the operating mode notification message to the network server, (Bedingfield, When the presence detection application 14 no longer detects presence of at least one individual 17, the presence detection application 14 degrades data rates to conserve bandwidth. The multimedia device 12 thus receives an audio version of the original stream, C8:L39-45).
Regarding claims 30, 38 and 46:
Bedingfield teaches the method of claim 26, wherein receiving the altered stream from the network server in response to sending the operating mode notification message to the network server comprises receiving a closed-caption-only data stream from the network server in response to sending the operating mode notification message to the network server, (Bedingfield, degradation presentation 1200 to the multimedia device 12 that includes the display device 60, reduced picture 63, a notification of the degraded message 65/captioning data, C 11: L 1-55, Figs. 7, 11-13 and 17, C7:L52-67-C8:L1-31).
Regarding claims 31, 39 and 47:
The method of claim 26, wherein: 
Bedingfield teaches monitoring the user behaviors during the presentation of the least one of audio content or video content to detect the changes in user actions or behaviors comprises monitoring the user behaviors during the presentation of the least one of audio content or video content to determine whether a user of the receiver device is actively viewing the presented content, (Bedingfield, the presence detector 13 to monitor input from at least one individual 17 to the multimedia device 12 and/or the presence of at least one individual 17 proximate to the multimedia device 12 (e.g., input communicated to or other interaction with the multimedia device 12 such as a command to change a channel, change a volume, and access a program guide, a motion sensor, a heat sensor, an eye or eye movement sensor, C5:L10-25); and 
Bedingfield teaches determining the operating mode based on the detected user behaviors comprises determining the operating mode in response to detecting that the user is no longer activity viewing the presented content, (Bedingfield, the presence detection application 14 may alternatively or additionally control or otherwise change the state of the multimedia device 12 if the presence detection application 14 determines that at least one individual 17 is not present, C5:L25-46).
Regarding claims 32, 40 and 48:
Bedingfield teaches the method of claim 31, wherein monitoring the user behaviors during the presentation of the least one of audio content or video content to determine whether the user is actively viewing the content comprises monitoring a sensor in the receiver device that detects one or more of: a motion; a gesture; an orientation; an eye movement; a presence of the user's eye; or a location of the user's eye relative to the receiver device, (Bedingfield, (Bedingfield, a heat sensor, an eye or eye movement sensor, C5:L10-22, Figs. 1-7, C5:L10-46).
Regarding claims 33, 41 and 49:
Bedingfield teaches the method of claim 31, wherein monitoring the user behaviors during the presentation of the least one of audio content or video content to determine whether the user is actively viewing the content comprises monitoring a sensor in the receiver device that detects one or more of: a motion; a gesture; an orientation; an eye movement; a presence of the user's eye; or a location of the user's eye relative to the receiver device, (Bedingfield, Fig. 16, motion detection devices and configuration options of these motion detection devices, C 12:L18-42).
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 5, 2022